Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Held, that the Special Term correctly decided that the commissioner of public works had authority under section 271 of the old charter of the city of Buffalo (Laws of 1891, chap. 105)* to grant the license set out in the defendant’s answer. (Hoey v. Gilroy, 129 N. Y. 132.) It was in error, however, when it held that under the new charter (Laws of 1914, chap. 217) there was no authority vested in the city to grant such a license. Section 40 of the new charter vests in the council all the authority in that respect which was vested in the commissioner of public works under the old charter. The ordinance† permitting the granting of licenses for signs over public streets was in force when the new charter took effect and such ordinance-was not in conflict with the new charter and the ordinance was, therefore, continued as a valid ordinance by subdivision 11 of section 13 of title 2 of the new commission charter. Evidently the attention of the Special' Term was not called to section 40 of the new charter. We do not mean to hold that the mere fact that a valid license existed for the maintenance of the sign in question constituted a bar to this action, if the sign was maintained or used in a negligent manner. All concur.

 Amd. by Laws of 1910, chap. 643.— [Rep.


 See Buffalo Ordinances, chap. 4, § 32.— [Rep.